Title: From George Washington to John Dickinson, 12 January 1783
From: Washington, George
To: Dickinson, John


                        
                            Sir
                            Head Quarters Newburgh Janry 12th 1783
                        
                        The dispute of Territory between the States of Pennsylvania & Connecticut being now decided, and the
                            frontiers remaining in a perfect State of tranquility; I cannot conceive any reason sufficient for continuing a body of
                            Continental Troops any longer at Wyoming—I propose therefore to take an early occasion of recalling the Detachment of the
                            Jersey Line; to this measure I am particularly induced, by the suffering situation of those Troops, the great
                            inconveniency of relieving them & the almost irreparable injury which is done to Discipline by keeping Troops on
                            such Detachd Commands of which I thought proper to give this intimation. I have the honor to be with perfect respect Sir
                            Your Excellency &c.
                    